IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                           NO. PD-0758-08



                         RANDY DESHAWN COLLIER, Appellant

                                                    v.

                                     THE STATE OF TEXAS



            ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                  FROM THE ELEVENTH COURT OF APPEALS
                             TAYLOR COUNTY

        P ER C URIAM. H ERVEY, and C OCHRAN, J.J., dissent.

                                            OPINION

        The appellant was prosecuted for the offense of tampering with physical evidence,

under Section 37.09(a)(1) of the Penal Code.1 The indictment alleged that the appellant



        1

         See T EX. P ENAL C ODE § 37.09(a)(1) (“A person commits an offense if, knowing that an
investigation or official proceeding is pending or in progress, he . . . alters, destroys, or conceals any
record, document, or thing with intent to impair its verity, legibility, or availability as evidence in the
investigation or official proceeding[.]”).
                                                                                   Collier — 2


altered, destroyed, or concealed cocaine with intent to impair its availability as evidence, by

chewing it. In a published opinion, the Eastland Court of Appeals held that the evidence was

sufficient to show that the appellant concealed the cocaine in his mouth and that he chewed

it.2 Although we granted the appellant’s petition for discretionary review to examine this

holding, on closer inspection we have determined that our decision to grant was improvident.

We therefore dismiss the appellant’s petition.


Delivered:    May 6, 2009
Publish




       2

       Collier v. State, 254 S.W.3d 576 (Tex.App.—Eastland 2008).